PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/748,360
Filing Date: 29 Jan 2018
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
Kevin Wingate (No. 38,662)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 07, 2022 appealing from the Office action mailed June 14, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In section VII of the Appeal Brief filed on February 07, 2022, Appellant makes several arguments as to why independent claims 1, 20, 29, 31, 33, and 34 are allowable over the cited prior art (Haumont et al. (US 2004/0148425 A1, hereinafter "Haumont") in view of Rao et al. (US 2009/0158418 A1, hereinafter "Rao") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina") and Patel et al. (US 2014/0185438 A1, hereinafter "Patel") in view of Ho et al. (US 2011 / 0149848 A1, hereinafter "Ho") and Diachina et al. (US 2012/0182934 A1, hereinafter "Diachina")). Appellant's arguments focus on Rao and Diachina.
Appellant argued that Fig. 2 of Rao and paragraphs [0023] and [0026] of Rao (pg. 14-15) does not teach "reserving an IP address for a resource constrained wireless device without providing the IP address to the resource constrained wireless device". 
Examiner’s response: The office action relies on Rao to strip IP header (i.e. without providing IP address”) in [0023] and regenerate packets…include IP header information and/or the assigned address of remote client computing device (i.e. reserve IP address) in [0026]. 
Appellant argued in [0024] of Rao teaches encryptor can encrypt an entire packet including header information such as an IP header if not stripped. 
Examiner’s response: Rao teaches encryptor can encrypt an entire packet including header information such as an IP header if not stripped in [0024]. That says, the encrypt the IP header is a condition, it could be stripped or not stripped. The office action relies on the condition that the IP header is stripped. Furthermore, in light of specification, [0008] IP stack and an UDP and/or TCP stack requires memory and processing resources in the wireless … CIoT devices are typically constrained and ultra low cost and it may be a problem to implement the IP/UDP/TCP stack under such conditions. Therefore, using IP or non IP header is an option according to the claim limitation. Also reserving an IP address for the wireless device, also confirm with IP header and without IP header is an optional for the wireless device.
Appellant also argued [0026] of Rao includes IP address. Tunnel manager receive packets, to regenerate packets to, for example, include IP header information and/or the assigned address of remote client computing device. 
Examiner’s response: Rao teaches to regenerate packets to, and the assigned address of remote client computing device and implement the method for a security tunnel. Rao clearly discloses "reserving an IP address for a resource constrained wireless device without providing the IP address to the resource constrained wireless device". In light of specification, [0008] IP stack and an UDP and/or TCP stack requires memory and processing resources in the wireless … CIoT devices are typically constrained and ultra low cost and it may be a problem to implement the IP/UDP/TCP stack under such conditions. Therefore, using IP or non IP header is an option according to the claim limitation, especially for reserving an IP address for the wireless device, it confirms with IP header and without IP header is an optional for the wireless device. Fig. 1 of Rao discloses  many links to transmit packets, the stripping header information prior to transport is for link 190, also see [0019]. Since with or without IP communication is an option, it does not teach away the claim limitation.
Appellant argued that paragraphs [0057]-[0058] of Diachina (pg. 16-17) does not teach "wherein the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address". 
Examiner’s response: Diachina discloses a method excludes UDP/IP layers in [0061] which teaches the resource constrained wireless device is not able to implement an IP stack and an user datagram protocol, UDP and/or transmission control protocol, TCP, stack to communicate using the IP address. In [0063] when the SGSN 46 receives the message, it removes the header information for the UDP/IP layers (Step 150) in order to forward the message to the WD12 in accordance with the first protocol stack. Appellant argument directed to SGSN and AS not SGSN and WD. The claim limitation clearly not related to SGSN and AS. Furthermore, [0008] of specification discloses IP stack and an UDP and/or TCP stack requires memory and processing resources in the wireless … CIoT devices are typically constrained and ultra low cost and it may be a problem to implement the IP/UDP/TCP stack under such conditions. Therefore, using IP or non IP header is an option according to the claim limitation, especially for reserving an IP address for the wireless device, it confirms with IP header and without IP header is an optional for the wireless device.
Appellant argued that paragraph [0047] of Ho (pg. 18-20) dose not discloses "wherein the point-to-point connection is made without the resource constrained wireless device having been provided an IP address of the resource constrained wireless device including when the IP address was reserved for the resource constrained wireless device". 
Examiner’s response: Ho discloses Donor eNB 102 can obtain the packet, relay eNB 104 can forward the packet to UE 110 based on the remaining IP header or another header. remove the UDP/IP and/or GTP header related to donor eNB 102, and forward the packet to relay eNB 104 based on the next GTP header, relay eNB 104 can forward the packet to UE 110 based on the remaining IP header or another header, packet headers related to relay eNB 104 can have static fields or data, such as a tunnel endpoint identifier (TEID) related to relay eNB. Between relay node and UE can be another header. 
Appellant argued regarding dependent claim 6, paragraphs [0066], [0078], and [0108] of Haumont (pg. 21-22) does not teach "the IP packets comprise an IP address of the resource constrained wireless device and wherein the header-less payload packets do not comprise any IP address of the resource constrained wireless device". 
Examiner’s response: Haumont discloses GGSN and add/remove header (add header is IP packets; remove header is a header-less payload) in [0066]. A header removed packet would be a headerless payload packet. In light of specification [0008] and reserving an IP address for a wireless device recited in the claim, it confirms communicate with headerless payload is an option for the network and it does not teach away the claim limitation.
Appellant argued regarding dependent claim 7, paragraphs [0045]-[0051] of Haumont (pg. 21) does not teach "indicating to a radio access network node serving the resource constrained wireless device to not use header compression for the resource constrained wireless device". 
Examiner’s response: Haumont discloses the usage of SIP and/or WAP directly over the packet domain bearer, IP headers of a bi directional SIP registration would not be compressed in [0045] and [0051]. Further in view of Fig. 1 the SIP is not only on GGSN also on SGSN. Appellant’s argument does not exclude the GGSN. In light of specification [0008] and reserving an IP address for a wireless device recited in the claim, it confirms communicate with headerless payload is an option for the network and it does not teach away the claim limitation.
Applicant argued that  Haumont,  Rao, Diachina, Patel and Ho does not teach the communication with a resource constrained wireless device. 
Examiner’s response: In light of specification [0008], it does not exclude IP/UDP/TCP stack for wireless device and it would conflict with the limitation recited in the claim "reserving an IP address for the wireless device" or "removing the IP header and the UDP header". It would not need to reserve and remove IP/TCP/UDP header for wireless devices when the wireless device does not even have capability to implement such stack. Applicant’s argument is contradictory with claim limitation and specification.


For the above replies to arguments a) thru e), it is believed that the rejections should be sustained.
Respectfully submitted,
/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
Conferees:
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.